DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 11/25/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,295,685 and U.S. Application Serial No. 16/276,367 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsingas et al. (US Pub. No. 2018/0239041 A1).

The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or 

Referring to claim 21, Tsingas et al. disclose a device (Figure 1), comprising:
at least one hardware processor (Figure 1); and 
a non-transitory computer-readable storage medium coupled to the at least one hardware processor and storing programming instructions for execution by the at least one hardware processor (Figure 1), wherein the programming instructions instruct the at least one hardware processor to:
receive, at the at least one hardware processor (Figure 1), a set of seismic data associated with a subsurface region (para. [0027]), wherein the set of seismic data includes receiver signal data at a plurality of time steps (para. [0028]-[0031]; Figure 1);
for each time step in the plurality of time steps:
calculate, by the at least one hardware processor (Figure 1), a receiver wavefield based on the receiver signal data at the respective time step (para. [0027]-[0032]; Figure 1);
separate, by the at least one hardware processor (Figure 1), a first direction receiver wavefield and a second direction receiver wavefield of the receiver wavefield using Hilbert transformation of the receiver signal data at the respective time step (para. [0040]-[0056]; Figure 1); and
Figure 1), an optical flow process on the first direction receiver wavefield to calculate wavefield directions (para. [0036]-[0037], [0059]-[0067]; Figure 1);
generate, by the at least one hardware processor (Figure 1), an Angle Domain Common Image Gather (ADCIG) based on the wavefield directions (para. [0068]-[0075]; Figures 1, 5A & 7); and
analyze the ADCIG to determine at least one of a trap or a structure of hydrocarbon accumulation in the subsurface region (para. [0068]; Figure 1). 
As to claim 22, Tsingas et al. disclose a device (Figure 1), wherein the first direction receiver wavefield is down-going and the second direction receiver wavefield is up-going (para. [0007], [0037], [0051], [0058], [00687], [0072]). 
Referring to claim 23, Tsingas et al. disclose a device (Figure 1), wherein the first direction receiver wavefield is at least one of left-going or right-going (para. [0078]). 
As to claim 24, Tsingas et al. disclose a device (Figure 1), wherein the set of seismic data further includes source signal data at the plurality of time steps (para. [0038], [0042]), and the programming instructions instruct the at least one hardware processor to:
for each time step in the plurality of time steps:
calculate, by the at least one hardware processor, a source wavefield based on the source signal data at the respective time step (para. [0027]-[0046]);
separate, by the at least one hardware processor, a first direction source wavefield and a second direction source wavefield of the source wavefield using Hilbert transformation of the source signal data at the respective time step (para. [0027]-[0046]); and
apply, by the at least one hardware processor, a second optical flow process on the first direction source wavefield to calculate source wavefield directions (para. [0027]-[0046]); and
para. [0027]-[0046], [0059]-[0067]). 
Referring to claim 25, Tsingas et al. disclose a device (Figure 1), wherein generating the ADCIG comprises:
calculating a half opening angle based on the wavefield directions ([0059]-[0067]; Figure 1); and
generating the ADCIG by binning and summing images based on the half opening angle ([0059]-[0067]; Figure 1). 
As to claim 26, Tsingas et al. disclose a device (Figure 1), wherein separating the first direction receiver wavefield and the second direction receiver wavefield comprising solving Ht(P) based on an equation:

    PNG
    media_image1.png
    50
    258
    media_image1.png
    Greyscale

wherein P represents the receiver wavefield, Ht(P) represents a Hilbert transform of the receiver wavefield, ν represents a velocity model, t represents a time step, and f(t) represents a source function (para. [0044]-[0050]). 
Referring to claim 27, Tsingas et al. disclose a device (Figure 1), wherein the programming instructions instruct the at least one hardware processor to: generate a seismic image based on the ADCIG (para. [0075], Figure 5A; para. [0078], Figure 7). 
Response to Arguments
4.	Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. 
	In regard claims 21-27 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsingas et al. (US Pub. No. 2018/0239041 A1) – the applied reference has a common Assignee with the instant application, Applicant argues:
    PNG
    media_image2.png
    259
    675
    media_image2.png
    Greyscale

	Examiner’s response:
	First, Tsingas is not an inventor of the current application.

	Second, claims 21-27 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsingas et al. (US Pub. No. 2018/0239041 A1) – the applied reference has a common Assignee with the instant application; as such based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	
	(MPEP, 717.01 Affidavit or Declaration Under 37 CFR 1.130 [R-10.2019])

	37 CFR 1.130 provides a mechanism for filing an affidavit or declaration to establish that a disclosure is not prior art in accordance with 35 U.S.C. 102(b). In other words, 37 CFR 1.130, like 37 CFR 1.131  and 37 CFR 1.132, provides a mechanism for the submission of evidence to disqualify a disclosure as prior art or otherwise traverse a rejection. An applicant’s or patent owner’s compliance with 37 CFR 1.130  means that the applicant or patent owner is entitled to have the evidence considered in determining the patentability of the claim(s) at issue. It does not mean that the applicant or patent owner is entitled as a matter of right to have the rejection of, or objection to, the claim(s) withdrawn. See Changes To Implement the Patent Business Goals, 65 FR 54604, 54640 (Sept. 8, 2000) (discussing procedural nature of 37 CFR 1.131  and 37 CFR 1.132).

	37 CFR 1.130(a) provides that when any claim of an application or a patent under reexamination is rejected, the applicant or patent owner may submit an appropriate affidavit or declaration to disqualify a disclosure as prior art by establishing that the disclosure was made by the inventor or a joint inventor, or the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor. 37 CFR 1.130(a)  pertains to the provisions of subparagraph (A) of 35 U.S.C. 102(b)(1)  and 102(b)(2).

	37 CFR 1.130(b) provides that when any claim of an application or a patent under reexamination is rejected, the applicant or patent owner may submit an appropriate affidavit or declaration to disqualify a disclosure as prior art by establishing that the subject matter disclosed had, before such disclosure was made or before such subject matter was effectively filed, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 37 CFR 1.130(b)  pertains to the provisions of subparagraph (B) of 35 U.S.C. 102(b)(1)  and 102(b)(2).

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864